          Case 1:18-cv-08783-NRB Document 154 Filed 04/12/21 Page 1 of 4




                                      KING & BALLOW
                                         LAW OFFICES
                                      3 1 5 UNION STREET
                                          SUIT E 1 1 0 0
                                NASHVI LL E, TENNE S SE E 3 7 2 0 1
                                         TE LE P HONE : 615/259-345 6

                                          FA CS IMILE : 615/254-7907

                                             www.kingballow.com

                                     Direct Dial: (424) 253-1255
                                   Direct Facsimile: (888) 688-0482
                                   E-mail: rbusch@kingballow.com

                                           April 12, 2021

Via ECF
Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:     Michael Rapaport and Michael David Productions, Inc., v. Barstool Sports,
               Inc., Adam Smith, Kevin Clancy, Eric Nathan and David Portnoy. Case No.
               1:18-cv-08783

Dear Judge Buchwald:

        We represent Plaintiffs Michael Rapaport and Michael David Productions, Inc.
(collectively "Plaintiffs") in the above-referenced action. This letter is submitted pursuant to Your
Honor's Rules of Individual Practice, Section 2(E)(l), to accompany Plaintiffs' Memorandum of
Points and Authorities in Support of Plaintiffs’ Motion for Reconsideration of this Court’s March
29, 2021 Memorandum and Order, Or, In the Alternative, For Certification of Interlocutory Appeal
(“Motion”). Plaintiffs bring their Motion with respect to Counts VIII-XI of the FAC and Barstool’s
Counterclaim. In accordance with the rules of this Circuit, Plaintiffs can demonstrate that this
Court’s March 29, 2021 Memorandum and Order (ECF No. 151) (“Order”) resulted from clear
error with respect to governing law and overlooked certain key undisputed evidence in the record.
Plaintiffs also submit new evidence that did not exist when Plaintiffs’ Motion for Summary
Judgment (ECF No. 103) (“P’s Motion”) against Defendants Barstool Sports, Inc. (“Barstool”),
David Portnoy (“Mr. Portnoy”), Adam Smith (“Mr. Smith”), Kevin Clancy (“Mr. Clancy”), and
Eric Nathan (“Mr. Nathan”) (collectively “Defendants”) and Defendants’ Motion for Partial
Summary Judgment (ECF No. 119) (“D’s Motion”) were filed.

       BSI’s Counterclaim, Count I. Barstool’s Counterclaim seeks $400,000 under the basis
that Barstool terminated the Talent Agreement for cause. Regardless of whether Barstool had
proper cause for terminating the Talent Agreement, Barstool would still be precluded from
recovery due to a lack of damages.

       Under Paragraph 3(b) of the Standard Terms, if the Talent Agreement is terminated by
Barstool for Mr. Rapaport’s material breach, “any pre-paid portions of [his] Guarantees will
         Case 1:18-cv-08783-NRB Document 154 Filed 04/12/21 Page 2 of 4




Hon. Naomi Buchwald
April 12, 2021
Page 2

immediately be refunded to Barstool and the only amounts owed to [him] by Barstool will be [his]
share of any Rant Revenue or Podcast Revenue collected by Barstool through the date of
termination.” In other words, Barstool’s counterclaim can only survive if 1) Mr. Rapaport
committed a material breach, and 2) Mr. Rapaport was paid more in guarantees than his share of
accrued Rant Revenue and Podcast Revenue.

       P’s Motion identified an internal document (“Revenue Document”) prepared by Barstool
that shows that Barstool already recouped all guarantees paid to Mr. Rapaport, and as such,
Barstool has no damages for which it can pursue. In fact, not only does Barstool have no damages
for which to recover, but Mr. Rapaport is actually owed $17,646.

        Although the Order recognized the existence of the Revenue Document, the Court
overlooked key aspects of the document and gave unwarranted credence to Defendants’ untenable
and illogical interpretation. This oversight resulted in clear error when the Court found triable
issues to exist as to how to interpret the Revenue Document. Plaintiffs’ Motion for Reconsideration
provides further guidance to the Court so as to rectify these oversights and allow the Court to
properly grant Plaintiffs summary judgment on this claim.

        FAC, Counts IX-X. Plaintiffs’ FAC alleges fraud as to various representations and
omissions relating to Barstool’s ability to provide a Weekly Show on Sirius Radio. In ruling on
P’s Motion and D’s Motion, the Court erroneously concluded that “Rapaport’s fraud claims about
Barstool’s ability and obligation to secure him an opportunity for a weekday show impermissibly
duplicate his breach of contract claim premised on the ‘good faith efforts’ provision of the Talent
Agreement.” The Court’s conclusion that false statement by a party about its ability to perform
under a contract are duplicative of contract claims contradicts the widely accepted law of this
Circuit, including this District, and is in clear error. However, to the extent this Court disagrees
with its peers in this Circuit, including those in this District, and those in New York state courts
on what the controlling law is regarding the duplicity of fraud claims with contract claims, the
issue should be certified for an immediate interlocutory review given this Circuit’s authority cited
in the instant Motion that is in direct conflict with this Court’s Order.

       The Order also erroneously stated, in clear error, that Mr. Rapaport offered no 1) argument
that Barstool made misleading partial disclosures, and 2) evidence of special damages. Plaintiffs’
Motion for Reconsideration endeavors to remedy this oversight by directing the Court to extensive
arguments and evidence already in the record that demonstrate clearly that 1) Barstool made
misleading partial disclosures and 2) special damages resulted from Barstool’s fraud. Such
evidence includes a multi-page breakdown of special damages resulting from Barstool’s fraud,
including a comparison between Mr. Rapaport’s contract with Barstool and another contract
offered by CBS that would have made him more money than his deal with Barstool.
         Case 1:18-cv-08783-NRB Document 154 Filed 04/12/21 Page 3 of 4




Hon. Naomi Buchwald
April 12, 2021
Page 3

        Additionally, the order erroneously applies the “special facts doctrine,” resulting in clear
error. Plaintiffs’ Motion for Reconsideration provides further case law and guidance to the Court
in seeking to remedy this misapplication of law.

         Given these significant oversights, this Court should reverse its Order and either grant
summary judgment to Plaintiffs or, at a minimum, allow Counts IX-X of the FAC to proceed to
trial. In the alternative, should this Court decide against reviving Plaintiffs’ claims, the deciding
issue should be certified for an immediate interlocutory review.

       FAC, Count VIII. The Order refused to rule on Count VIII of the FAC which identifies
Barstools clear breach of its duty to “[u]se good faith efforts to promote [Rapaport] and [his]
brand” when, prior to Mr. Rapaport’s termination, Barstool engaged in a campaign designed to
destroy Mr. Rapaport and his brand. The Court made this decision based on a sua sponte
presumption that the interest of contracting parties are generally coterminous, and presumably,
Barstool would not have been motivated to attack its own employee.

        The Order’s reliance on a presumption that is directly contradicted by significant portions
of the record constitutes clear error, and Plaintiffs’ Motion for Reconsideration directs this Court
to the abundance of evidence already in the record which rebuts this presumption. In addition,
Plaintiffs provide new evidence that did not exist when P’s Motion, D’s Motion, and the supporting
documents were filed. This evidence directly refutes the Court’s presumption that Barstool would
not be motivated to attack its own employees, and the evidence includes documentation of
Barstool’s Editor in Chief, who participated in the attacks against Mr. Rapaport, admitting to
posting an article designed to make another Barstool employee look like “a bigoted know-nothing
and a howling racist” because he “hated” that employee. He further admits to timing the article’s
release to maximize the audience of the article and to cause Barstool’s fans to go on the attack and
to cause a spiral of controversy.

       Given the uncontroverted facts presented by Plaintiffs, to which Defendants provided no
evidence, arguments, or case law in response, it was clear error not to grant Plaintiffs summary
judgment on this issue.

        FAC, Count XI. The Order erroneously, in clear error, dismisses Plaintiffs’ fraud claims
on the basis that Plaintiffs did not “offer any objective evidence that would prove that the ‘fraud,’
‘hack,’ ‘wannabe,’ or ‘liar’ statements are false. However, Plaintiffs submitted ample evidence on
this issue, including evidence showing that Defendants’ purported “disclosed” basis for their
representations was knowingly false. Plaintiffs’ Motion for Reconsideration directs the Court to
such evidence. Plaintiffs similarly direct the Court to significant evidence that Barstool’s audience
interpreted Defendants’ statements as true, which appears to have been overlooked by the Court.
Given this clear error, Plaintiffs’ respectfully request that Plaintiffs’ defamation claims be allowed
to proceed to trial, or, in the alternative, certified for an immediate interlocutory review.
       Case 1:18-cv-08783-NRB Document 154 Filed 04/12/21 Page 4 of 4




Hon. Naomi Buchwald
April 12, 2021
Page 4

                                        Respectfully submitted,


                                        /s/Richard S. Busch

                                        Richard S. Busch

cc:   All Counsel
